Cardozo, J.
I think this case was properly disposed of by the referee. The act of 1813, after providing by the 193d section as to awards made to persons by name, proceeds by the 194th section to provide as to awards to unknown owners, infants, &c. The design of the statute was plainly to protect the city from harassing actions and from payments to the wrong persons. It provides a perfect system.
As to those' as to whom there could be no doubt, the payment was to be made direct to them, and in case of neglect to make the payment within the time allotted for that purpose, an action was authorized to be brought. (§ 193.) But as to unknown owners or infants, &c., as to whom the question of right to receive the award might be disputed and doubtful, the legislature designed to protect the city against a multiplicity of claimants and the hazard of payment to the wrong person, and therefore provided for bringing that money into court to be disposed of properly. If the city do not bring it into court, a mandamus may issue to compel the proper authorities to do so; but no action for the wrong can be brought against the city. Ho action is authorized by the statute, and it/would defeat the object of the law, which plainly means to have the fund brought into court and the right to it as between all claimants for it, determined as in cases of claims to surplus moneys, &c., if any such action as the present were sustained.
Judgment affirmed,